DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 have been rejected. 
Claim Objections
Claim 11 is objected to because of the following informalities:
In claim 11, “The system of claim 11, wherein the second list…” should be “The system of claim [[11]] 10…” For purposes of examination, claim 11 is being interpreted as “The system of claim 10…”
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Unclear Scope	
Claim 12 recites “The method of claim 11, wherein the second list of available applications lists the first application and the second application, but lists a preference to use the second application before using the first application.” Claim 11, which claim 12 depends on, recites the second list of available applications does not comprise the first application. Therefore, the claim is unclear because this limitation of claim 12 (i.e. the second list of available application lists the first application and the second application) contradicts with claim 11 (i.e. the second list of available application does not comprise the first application). An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-9, 13-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sharma et al. (US 9,705,886B2 (“Sharma”)) in view of 
von Behren et al. (US 8,196,131B1 (“von Behren”)).
Regarding claims 1, 15 and 19, Sharma teaches a method, comprising:
receiving, by a user device from an access device, an available applications request message in an interaction; (Sharma: Fig. 1, 'Mobile Device 110' 'Access Device 120', Fig. 2, step 201/202; 13:62-14:15, 19:2-10)
identifying, from memory of the user device, a first application and a second application; (Sharma: Fig. 2, steps 201/202; 11:20-39, 14:16-26)
transmitting, by the user device to the access device, an available applications response message comprising an application list comprising the first application and the second application (Sharma: Fig. 2, step 202; 14:16-14:42, 19:14-38 (by disclosing TAID, UAID, VAID); claim 1), 
the application list being ordered according to [priority] to indicate a preference for the access device to use the first application over the second application to process the interaction; (Sharma: Fig. 3, step 301; 9:33-54, 16:60-17:12, 19:56-67; claim 1)
receiving, by the user device from the access device, a selection of the first application; (Sharma: Fig. 2, step 203, Fig. 3B, steps 309/310, step 314; 14:43-46 ('the selected AID'), 19:39-46, 19:56-67, 20:1-23)
receiving, at the first application of the user device, contextual data associated with a transaction; (Sharma: Fig. 2, steps 204, 'Transaction Data (GPO Command) 205'; 14:47-15:17)
determining that the contextual data is consistent or not consistent with user device data stored in memory of the user device; and (Sharma: Fig. 2, step 205; 5:5-24, 15:41-56, 17:13-30, 22:49-67)
processing the transaction using the second application. (Sharma: 23:60-24:3)
Additionally, for claim 15, Sharma teaches:
A user device comprising: a processor; and a non-transitory computer readable medium comprising instructions that cause the processor to perform the steps of…(Sharma: Fig. 5; 26:39-27:2)
Additionally, for claim 19, Sharma teaches:
A system comprising: a user device comprising a processor and a non-transitory computer readable medium comprising instructions that cause the processor to perform the steps of …(Sharma: Fig. 5; 26:39-27:2)
Sharma teaches the application list being ordered according to priority to indicate a preference for the access device to use the first application over the second application to process interactions. Sharma does not explicitly teach a fist priority and a second priority being ordered for the first application and the second application of the application list. in the same field of endeavor, von Behren teaches
the application list being ordered according to a first priority and a second priority to indicate a preference for the access device to use the first application over the second application to process the interaction; (von Behren: Fig. 2, ‘File control information 208’ 'User Preference List 228', TABLE1;  10:15-21, 10:52-11:3, 12:25-50, 20:35-61)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sharma to include support of payment application software control in proximity payment service environment, as disclosed in von Behren, for defining the level of personalization and interaction allowed between the control application owner and the payment card software application owner (von Behren: 20:35-48).
Regarding claim 2, Sharma in view of von Behren teaches the method of claim 1 as claim 2 being dependent of claim 1, and determining that the contextual data is consistent or not consistent with the user device data. Furthermore,
Sharma teaches:
determining that the contextual data is consistent with the user device data, and wherein the method further comprises: (Sharma: Fig. 3D, step 322; 5:5-24, 23:1-6)
transmitting, by the user device, data indicative of a rejection to use the first application to the access device to process the transaction. (Sharma: Fig. 2, 'GPO Response 206', Fig. 3D, step 322, 'GPO response (Error Code)'; 15:41-56, 23:1-17)
Regarding claim 3, Sharma in view of von Behren teaches the method of claim 1 as claim 3 being dependent of claim 1. Furthermore,
Sharma teaches:
wherein the application list is an initial application list (Sharma: 14:16-26), and wherein the method further comprises:
von Behren teaches:
receiving, by the user device from the access device, a subsequent available applications request message; (von Behren: Fig. 5, block 500/504/520/524; 21:34-50)
transmitting, by the user device, a subsequent list comprising the first application and the second application, the subsequent list indicating that the second application should be processed by the access device before the first application. (von Behren: Fig. 5, block 500/504/520/524; 21:34-50)
Regarding claim 5, Sharma in view of von Behren teaches the method of claim 1 as claim 5 being dependent of claim 1. Furthermore,
Sharma teaches:
wherein determining that the contextual data is not consistent with the user device data stored in the memory comprises determining that the contextual data is not the same as the user device data stored in the memory. (Sharma: Fig. 3D, step 321; 22:56-62)
Additionally, note that claim 5 recites determining that the contextual data is not the same as the user device data stored in the memory if the contextual data is not consistent with the user device data stored in the memory. Claim 2 recites the user device transmitting data indicative of a rejection to use the first application to the access device to process the transaction if the contextual data is consistent with the user device data. Therefore, this limitation of claim 5 is not performed because either the limitation of claim 2 or claim 5, but not both, can be performed. Therefore, it does not get patentable weight. (MPEP 2111.04 II states “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.) Accordingly, once the positively recited steps are satisfied, the method as a whole is satisfied – regardless of whether or not other steps are conditionally performed under certain other hypothetical scenarios. (In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int’l Trade Comm’n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP § 2103 I C).
Regarding claim 6, Sharma in view of von Behren teaches the method of claim 1 as claim 6 being dependent of claim 1. Furthermore,
von Behren teaches:
identifying a value for a flag stored in volatile memory of the user device, and responsive to the value of the flag, transmitting the application list to the access device. (von Behren: Fig.1 'Control software application 156'; 9:19-27, 11:49-61)
Regarding claim 7, Sharma in view of von Behren teaches the method of claim 1 as claim 7 being dependent of claim 1. Furthermore,
Sharma teaches:
wherein the application list includes application identifiers for applications in the application list. (Sharma: 7:51-59, 14:16-26)
Regarding claim 8, Sharma in view of von Behren teaches the method of claim 1 as claim 8 being dependent of claim 1. Furthermore,
Sharma teaches:
wherein the applications in the applications list comprise applications data that allow a user of the user device to access different locations via different access devices.(Sharma: Fig. 2; 4:31-34, 4:45-5:4, 5:5-24, 8:32-9:32, 22:49-55)
Regarding claim 9, Sharma in view of von Behren teaches the method of claim 1 as claim 9 being dependent of claim 1. Furthermore,
Sharma teaches:
wherein the contextual data comprises an identifier for a geographic location of the access device. (Sharma: Fig. 2, 'Terminal Transaction Data (GPO Command) 205';  5:5-24, 14:61-15:18, 20:14-23, 20:35-43, 22:49-55)
Regarding claim 13, Sharma in view of von Behren teaches the method of claim 1 as claim 13 being dependent of claim 1. Furthermore,
Sharma teaches:
wherein the available applications request message and the available applications response message are respectively transmitted using a near-field communication (NFC) protocol. (Sharma: Fig. 3B, Fig. 5, 'NFC 516'; 3:35-43, 12:65-13:7, 26:40-27:7)
Regarding claim 14, Sharma in view of von Behren teaches the method of claim 1 as claim 14 being dependent of claim 1. 
Sharma in view of von Behren does not teach the limitation, “determining that the contextual data is not consistent with the user device data, and wherein the method further comprises: transmitting, by the user device, data indicative of a rejection to use the first application to the access device to process the transaction, whereby causing the access device to select the second application and transmit a subsequent selection of the second application to the user device; and receiving, by the user device, the subsequent selection of the second application by the access device.” However, the limitation recites optional language. Claim 14 recites the user device transmitting data indicative of a rejection to use the first application to the access device to process the transaction if the contextual data is not consistent with the user device data. Claim 2 recites the user device transmitting data indicative of a rejection to use the first application to the access device to process the transaction if the contextual data is consistent with the user device data. Therefore, this limitation of claim 14 is not performed because either the limitation of claim 2 or claim 14, but not both, can be performed. Therefore, it does not get patentable weight. (MPEP 2111.04 II states “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.) Accordingly, once the positively recited steps are satisfied, the method as a whole is satisfied – regardless of whether or not other steps are conditionally performed under certain other hypothetical scenarios. (In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int’l Trade Comm’n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP § 2103 I C).
Regarding claim 16, Sharma in view of von Behren teaches the user device of claim 15 as claim 16 being dependent of claim 15. Furthermore,
Sharma teaches:
further comprising a contactless element coupled to the processor. (Sharma: Fig. 5;   26:39-27:2)
Regarding claim 17, Sharma in view of von Behren teaches the user device of claim 15 as claim 17 being dependent of claim 15. Furthermore,
von Behren teaches:
further comprising a memory storing a flag, which causes the user device to transmit the application list to the access device. (von Behren: Fig.1 'Control software application 156'; 9:19-27, 11:49-6)
Regarding claim 18, Sharma in view of von Behren teaches the user device of claim 15 as claim 18 being dependent of claim 15. Furthermore,
Sharma teaches:
wherein the user device is in the form of a card. (Sharma: Fig. 6; 27:8-22)
Regarding claim 20, Sharma in view of von Behren teaches the system of claim 19 as claim 20 being dependent of claim 19. Furthermore,
Sharma teaches:
wherein the user device, wherein the available applications request message and the available applications response message are Application Protocol Data Unit (APDU) messages. (Sharma: 12:35-58, 13:1-25)
Claims 4, 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sharma in view of von Behren as applied to claim 1 further in view of LAMBERT et al. (EP 3467743A1 (“LAMBERT”)).
Regarding claim 4, Sharma in view of von Behren teaches the method of claim 1 as claim 4 being dependent of claim 1. Furthermore,
Sharma teaches:
wherein the application list is an initial application list (Sharma: 14:16-26)
Sharma in view of von Behren does not explicitly teach the following limitation, however, in the same field of endeavor, LAMBERT teaches:
receiving, by the user device from the access device, a subsequent available applications request message which does not include the first application; and (LAMBERT: Fig. 1; page 6, para 3)
transmitting, by the user device, a subsequent list comprising the second application and not the first application. (LAMBERT: Fig. 1; page 6, para 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sharma and von Behren to include support of listing of payment applications in proximity payment service environment, as disclosed in LAMBERT, to provide an improved user experience in the execution of payment transaction (LAMBERT: page 3, para 11).
Regarding claim 10, Sharma in view of von Behren teaches the method of claim 1 as claim 10 being dependent of claim 1. Furthermore,
Sharma teaches:
wherein the available applications request message is a first available applications request message, and the application list is a first list of available applications (Sharma: Fig. 2, step 202; 14:16-14:42, 19:14-38; claim 1), and wherein the method further comprises: 
Sharma in view of von Behren does not explicitly teach the following limitation, however, in the same field of endeavor, LAMBERT teaches:
receiving, from the access device, a second available applications request message; and (LAMBERT: Fig. 1; page 6, para 3)
transmitting, by the user device to the access device, a second list of available applications. (LAMBERT: Fig. 1; page 6, para 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sharma and von Behren to include support of listing of payment applications in proximity payment service environment, as disclosed in LAMBERT, to provide an improved user experience in the execution of payment transaction (LAMBERT: page 3, para 11).
Regarding claim 11, Sharma in view of von Behren teaches the method of claim 
Sharma in view of von Behren does not explicitly teach the following limitation, however, in the same field of endeavor, LAMBERT teaches:
LAMBERT teaches:
the second list of available applications does not comprise the first application. (LAMBERT: Fig. 1 ';App Bancaire 2,’ Fig. 2; page 6, para 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sharma and von Behren to include support of listing of payment applications in proximity payment service environment, as disclosed in LAMBERT, to provide an improved user experience in the execution of payment transaction (LAMBERT: page 3, para 11).
Regarding claim 12, Sharma in view of von Behren and LAMBERT teaches the method of claim 11 as claim 12 being dependent of claim 11. Furthermore,
LAMBERT teaches:
wherein the second list of available applications lists the first application and the second application, but lists a preference to use the second application before using the first application. (LAMBERT: Fig. 3; page 8, 'Specific description of Figure 3', para 3-7 ; page 9 para 10 to page 10 para 4)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Evans (US 10,496,385B2) teaches context sensitive framework for providing data from relevant applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.K./Examiner, Art Unit 3685 

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685